 

EXHIBIT 10.5

                                                                             

 

SECURITY AND PLEDGE AGREEMENT

 

 

            THIS SECURITY AND PLEDGE AGREEMENT (“Agreement”) is made and entered
into as of February 23, 2017, by and between Stony Hill Corp., a Nevada
corporation (“Stony Hill”) and mCig, Inc., a Nevada corporation, (“MCig”). 

 

            1.  Obligations Secured.  The security interest granted by this
Agreement shall secure payment and performance of all indebtedness, obligations
and liabilities of MCig to Stony Hill (collectively the “Secured Obligations”)
arising out of, connected with or related to the obligations of MCig to Stony
Hill under that certain Asset Purchase Agreement between MCig and Stony Hill of
even date hereof (the “Purchase Agreement”), this Security Agreement, and all
costs incurred by Stony Hill to obtain, preserve and enforce this security
interest, collect on any of the Secured Obligations, and maintain and preserve
the collateral described in Section 3 hereof (the “Collateral”), other than fees
and costs Stony Hill has agreed to pay (as defined in Section 5 below),
including without limitation taxes, assessments, attorneys’ fees, and expenses
of sale, and any instrument now or hereafter evidencing or securing the
foregoing; whether now existing or hereinafter arising, direct or indirect,
joint or several, absolute or contingent, liquidated or unliquidated, whether or
not from time to time decreased or extinguished and later increased, created or
incurred (the Purchase Agreement, this Security Agreement and any instrument,
now or hereafter evidencing or securing the foregoing are referred to
collectively as the “Purchase Documents”).

 

            2.  Grant of Security Interest.  MCig does hereby pledge and grant
to Stony Hill a security interest (the “Security Interest”) in the Collateral. 

 

            3.  Collateral.  MCig’s property which is pledged and granted as
collateral and made subject to the Security Interest hereunder shall consist of
all shares of the Common Stock of Stony Hill registered in MCig’s name and
issued to MCig as consideration identified under the Second Stock Issuance in
Section 2.4 of the Purchase Agreement dated February 23, 2017 (the “Pledged
Shares”), together with any and all proceeds, dividends and other distributions
with respect to, or other rights in connection with, the Pledged Shares, and all
increases, substitutions, replacements, additions and accessions with respect to
the Pledged Shares. 

 

            4.  Representations and Warranties of MCig.  MCig represents and
warrants that:

 

                        (a)  MCig is the sole and lawful owner of the Collateral
and has full power and authority to pledge and grant a security interest in the
Collateral and to execute this Security Agreement;

 

                        (b)  The Collateral is free and clear of all security
interests, liens and adverse claims other than those created hereunder; and

 

 

 

--------------------------------------------------------------------------------

 

                        (c)  This Security Agreement creates a good, valid and
subsisting security interest in all of the Collateral securing payment or other
performance of all of the Secured Obligations. 

 

            5.  Possession.  Stony Hill hereby acknowledges receipt of the
Pledged Shares.  It is expressly agreed that Stony Hill shall be deemed to have
possession of the Pledged Shares and to hold the Pledged Shares.

 

            6.  Covenants of MCig.  MCig hereby covenants that:

 

                        (a)  MCig shall, at its own cost and expense, (i) take
any and all actions necessary to preserve, protect and defend the Security
Interest of Stony Hill in the Collateral created hereunder and the priority
thereof against any and all adverse claims, and (ii) keep the Collateral free
and clear of any and all liens, security interests (except for the security
interest created by this Security Agreement) and/or adverse claims (including,
without limitation, all taxes, assessments and other levies).  

 

                        (b)  MCig shall promptly reimburse Stony Hill for any
and all sums, including costs, expenses and attorneys’ fees, which Stony Hill
may pay or incur in defending, protecting or enforcing the Security Interest or
the priority thereof, or in enforcing or collecting the Secured Obligations, or
in discharging any prior or subsequent lien or adverse claim against the
Collateral or any part thereof, or by reason of becoming or being made a party
to or intervening in any action or proceeding affecting the Collateral or the
rights of Stony Hill therein. 

 

                        (c)  MCig shall from time to time make, execute,
acknowledge and deliver all such further documents, instruments and assurances
as may be requested by Stony Hill to perfect or preserve the Security Interest
and to carry out the intent of this Security Agreement, and hereby authorizes
Stony Hill to file any document relating to all or any part of the Collateral
where desirable in Stony Hill’ judgment to perfect the security interest granted
herein without the signature of MCig (where permitted by law). 

 

                        (d)       MCig shall promptly notify Stony Hill of any
claim, action or proceeding affecting title to the Collateral, or any part
thereof, or the security interest therein, and at Stony Hill’ request appear in
and defend, at MCig’s expense, any such action or proceeding.

 

            7.  MCig’s Rights.  Until MCig defaults in its obligations under the
Purchase Agreement or under this Agreement (in any such event after notice from
Stony Hill and the failure of MCig to cure such default within 30 days of
receipt of notice of such default, an “Event of Default”), MCig shall be
entitled to exercise all of its voting and consensual powers pertaining to the
Collateral, or any part thereof, for all purposes not inconsistent with the
terms of this Agreement. MCig additionally shall have the right at any time the
Pledged Shares are the subject of an effective registration statement and no
Event of Default exists, to request that the Pledged Shares, or any part of
them, be sold pursuant to such registration statement, provided the proceeds of
such sale(s) (net of reasonable broker’s fees and commissions from such sales)
are delivered directly Stony Hill to be held as substitute Collateral hereunder
in accordance with this

 

2

 

--------------------------------------------------------------------------------

 

Agreement.

 

            8.  Rights of Stony Hill Regarding Collateral.

 

            (a)  Upon the occurrence of an Event of Default, and provided Stony
Hill complies with the procedures for making a claim against the Collateral, the
Collateral shall be delivered to Stony Hill, Stony Hill shall be entitled:

 

 (A)  To cause any or all of the Collateral to be transferred into its name or
into the name or names of its nominee or nominees, without having first become
the owner of the Collateral;

 

                        (B)  To exercise all voting and consensual powers
pertaining to the Collateral, or any part thereof, and exercise such powers in
such manner as Stony Hill may elect, without having first become the owner of
the Collateral; and

 

                        (C) To have made to Stony Hill and to retain any
dividend or other distribution made upon, or in respect of, the Collateral, or
any part thereof.

 

            (b)  In the event Stony Hill elects to exercise its rights and
remedies under this Agreement upon the occurrence of an Event of Default, Stony
Hill shall apply or pay over for application the cash proceeds of collection of,
or enforcement of remedies with respect to, the Collateral in the manner and
order specified in Section 9-608 of the Uniform Commercial Code of the State of
Washington.

 

            9.  Termination.  If no default shall have occurred and be
continuing under the Purchase Agreement (which could result in an Event of
Default), this Agreement shall terminate 90 days after the Closing Date as
defined in the Purchase Agreement dated February 20, 2017.

 

            10.  Power of Attorney.  Each and every officer of Stony Hill is
hereby appointed the attorney-in-fact of MCig, with full power of substitution,
for the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instruments which Stony Hill may deem necessary or
advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest.  Without limiting
the generality of the foregoing, Stony Hill shall have the right and power to
receive, endorse and collect all checks made payable to the order of MCig
representing any dividend or other distribution in respect of the Collateral, or
any part thereof, and to give full discharge for the same.

 

            11.  Successors and Assigns.  This Security Agreement shall inure to
the benefit of Stony Hill and its successors and assigns, and shall be binding
upon all successors and assigns of MCig.  This Security Agreement may not be
assigned without the prior written consent of Stony Hill.

 

            12.  Remedies not Exclusive; No Waivers; Foreclosures.  No right or
remedy herein is

 

3

 

--------------------------------------------------------------------------------

 

exclusive of any other right or remedy Stony Hill may have for a default by MCig
of its obligation under the Purchase Agreement.  The failure or delay of Stony
Hill to insist in any one or more instances upon the performance of any of the
terms, covenants or conditions of this Security Agreement, or to exercise any
right, remedy or privilege herein conferred, shall not impair or be construed as
thereafter waiving any such covenants, remedies, conditions or provisions, but
every such term, condition and covenant shall continue and remain in full force
and effect.

 

13.  Notices.  All notices, demands and communications hereunder shall be in
writing and personally delivered or sent by first class mail, certified or
registered, postage prepaid, return receipt requested, addressed to the parties
at the addresses herein set forth, or at such other address as either party
shall have furnished to the other party in writing, or shall be given by
telegram, telex, facsimile transmission, overnight courier or hand delivery, in
any case to be effective when received, provided that actual receipt shall
constitute notice regardless of method of delivery.  Receipt of a copy of notice
to MCig by MCig at the following address, or other address given hereafter in
writing by MCig for purpose of notice, will constitute proper notice given to
MCig:  mCig, Inc., 2831 St. Rose Parkway, Suite 200, Henderson, Nevada 89052.

 

            14.  Choice of Law.  This Security Agreement shall be governed in
all respects by the laws of the State of Delaware as such laws are applied to
agreements between Delaware residents entered into and to be performed entirely
within Delaware.

 

            15.  Attorney’s Fees.  Should either party hereto institute any
action or proceeding to enforce this Security Agreement or any provisions hereof
or for a declaration of rights under this Security Agreement, or for arbitration
of any dispute arising under this Security Agreement, the prevailing party in
any such action, proceeding or arbitration shall be entitled to receive from the
other party all costs and expenses, including without limitation reasonable
attorney’s fees, incurred by the prevailing party in connection with such
action, proceeding or arbitration.

 

            16.  Time is of the Essence.  Time is of the essence in this
Security Agreement.

 

            17.  Assignment by Stony Hill.  Stony Hill and each assignee thereof
may assign this Security Agreement and the obligations made under it without the
consent of MCig, and each such assignee shall be entitled to all the rights and
remedies of Stony Hill.

 

            18.  Titles and Subtitles; Counterparts.  The titles of the sections
and subsections of this Security Agreement are for convenience of reference only
and are not to be considered in construing this Security Agreement.  This
Security Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.

 

[signature page follows]

 

4

 

--------------------------------------------------------------------------------



MCig and Stony Hill have each caused this Security Agreement to be duly executed
and delivered as of the date set forth above.



STONY HILL CORP. Address: Stony Hill Corp.     2355 Westwood Blvd.     Suite 349
  Los Angeles, California 90064 By: /s/ John Brady     Name: John Brady     Its:
Secretary    

 

5

 